DETAILED ACTION
This office action is responsive to communication filed on December 22, 2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Y. Go (Reg. 40,621) on February 16, 2021.

The claims are amended as follows:

Claim 6, Page 4
Line 5 of Claim 6, delete “doped” and insert -- channel -- after “proximate to the second”

Claim 7, Page 5
Line 3 of Page 5, delete “signal” and insert -- single -- after “proximate to the first”
Line 8 of Page 5, delete “signal” and insert -- single -- before “shared channel region.”

Claim 13, Page 6
Line 9 of Claim 13, delete “signal” and insert -- transistor -- after “row select”

Claim 14, Page 7

Line 10 of Claim 14, delete “the” and insert -- a -- before “second row select signal”

Claim 25, Page 11
Line 6 of Claim 25, delete “signal” and insert -- single -- after “proximate to the first”
Line 11 of Claim 25, delete “signal” and insert -- single -- before “shared channel region.”

Claim 31, Page 13
Line 10 of Claim 31, delete “signal” and insert -- transistor -- after “row select”

Claim 32, Page 14
Line 5 of Page 14, delete “signal” and insert -- transistor -- after “second row select”
Line 6 of Page 14, delete “the” and insert -- a -- before “second row select signal”

Claim 50, Page 19
Line 2 of Claim 50, delete “the” and insert -- a -- before “first switch gate”

Claim 50, Page 20
Line 1 of Page 20, delete “the” and insert -- a -- before “second switch gate”

Allowable Subject Matter
Claims 1-59 allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claim 1 is allowed for at least the reasons provided by Applicant on pages 24-28 of the reply filed December 22, 2020.

	Claims 2-18 are allowed as depending from an allowed claim 1.

	Claims 19 and 38 are allowed for at least the reasons provided by Applicant on page 29-38 of the reply filed December 22, 2020.

	Claims 20-37 are allowed as depending from an allowed claim 19.

	Claims 39-59 are allowed as depending from an allowed claim 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Takagi et al. (US 2018/0308889) teaches forming an inversion layer proximate to a gate (see figure 10).
Zhang et al. (US 2018/0026147) teaches forming an inversion layer around a perimeter of a SPAD (see Abstract).
Sze et al. (US 2016/0343751) teaches an inversion channel region (e.g. 152) between a detector region (120) and a floating diffusion region (138), see figure 1, paragraph 0024.
Roy et al. (US 2012/0018619) teaches forming an inversion layer via an MOS capacitor (see paragraph 0052, figure 5).
Adkisson et al. (US 2009/0180010) teaches forming an inversion layer (97) proximate to a photodiode (200) and multiple gates (G1, G2, figure 6A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALBERT H CUTLER/Primary Examiner, Art Unit 2696